MR. JUSTICE BOTTOMLY,
(specially concurring).
I agree with the majority opinion, wherein it is held that “The motion to quash is denied and the writ will issue as prayed for by petitioner.”
I would allow the petitioner attorneys’ fees in the sum of $600, together with costs.
MR. JUSTICE ANGSTMAN:
My views in connection with the above case are the same as are stated in my specially concurring and dissenting opinion in Cause No. 10004, Sensabaugh v. Polson Plywood Company, 135 Mont. 562, 342 Pac. (2d) 1064.